File Name: 07a0865n.06
                                      Filed: December 19, 2007

                    NOT RECOMMENDED FOR FULL-TEXT PUBLICATION

                                             No. 06-2397

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT

UNITED STATES OF AMERICA,

          Plaintiff-Appellee,

v.                                                          ON APPEAL FROM THE
                                                            UNITED STATES DISTRICT
JOHN STANLEY CLARK,                                         COURT FOR THE WESTERN
                                                            DISTRICT OF MICHIGAN
          Defendant-Appellant.


                                                       /

Before:          KENNEDY, MARTIN, and CLAY, Circuit Judges.

          BOYCE F. MARTIN, JR., Circuit Judge. John Clark pled guilty to attempting to receive

child pornography and possession of child pornography but reserved his right to appeal the district

court’s denial of his motion to suppress the evidence. We find no error in the district court’s opinion

and therefore AFFIRM.

                                                   I

          As part of an undercover investigation of purchasers of child pornography, Postal Inspector

Richard Irvine placed an internet add offering child pornography. Someone contacted Irvine by

email expressing interest, and the two exchanged emails about the cost, delivery method, and content

of the tapes. Irvine sent a letter of confirmation to “J.S. Clark at 116 S. Alger Street, Lansing,

Michigan 48917” requesting that Clark email him the code phrase “Go Red Sox” to verify his

address. Irvine received the code phrase. Postal Inspector Arthur Van de Putte prepared a package
No. 06-2397
US v. Clark
Page 2

with known tapes of child pornography, and did further research on the Alger Street address. He

found that Dennis Dewey and John Clark lived there, and that the IP address from which the emails

were sent was registered to Dewey at 116 S. Alger Street.

        Van de Putte then sought an anticipatory search warrant to be executed upon delivery of the

two videotapes. In his affidavit he stated that based on his experience in investigating child

pornography, collectors often kept their materials for extended periods of time in safe places like

their residence. He also averred that computers are often used to find and store the material. Based

on his affidavit, Magistrate Judge Carmody issued a search warrant for the 116 S. Alger address for

materials including the two videotapes, computers and related equipment, and child pornography in

any form.

        The controlled delivery was performed on April 21, 2004. After being informed that his

package had arrived, Clark returned home and was interviewed by the agents. He confessed to

possessing child pornography and said he had many images on his computer. The agents seized two

computers and numerous disks, and found images of child pornography on the computers and some

of the disks.

        Clark moved to suppress this evidence on a number of grounds. He argued that the warrant

does not show any probable cause to believe that child pornography would be found in his residence

other than the delivered videotapes. He also argued that the warrant was not sufficiently particular

since it allowed searching the whole computer instead of searching only for the known

correspondence related to his purchase of child pornography.

        The district court rejected his arguments, finding that the affidavit created probable cause to

believe that Clark used his computer to obtain and store images of child pornography in addition to
No. 06-2397
US v. Clark
Page 3

the known emails, and that the warrant to seize and search his whole computer met the particularity

requirement.

       Clark entered a plea agreement and was sentenced to 57 months imprisonment and three

years of supervised release. He reserved his right to appeal the suppression issue.

                                                 II

       We review questions of law, including the determination of probable cause, de novo.

Ornelas v. United States, 517 U.S. 690, 699 (1996). Review of historical fact is only for clear error

and must give due weight to inferences drawn from those facts by resident judges and local law

enforcement officers. Id. This Court must also ensure on review that the magistrate had a

“substantial basis” for finding probable cause. Illinois v. Gates, 462 U.S. 213, 236 (1983).

       We find no error in the well-reasoned opinion of the district court, and there is no need to

repeat its reasoning here. We therefore AFFIRM.